Advisory Action

	Applicant first argues the following on pages 4-6, the summary is here:
The Office rejects claims 24-34 under 35 U.S.C. 112(a) as allegedly failing to comply with the written description requirement. Office Action at 3. The Office contends the specification discloses that the "subsequent ion exchanging" should be performed by exchange with the iron or copper and contends claim 24 should recite "by conducting a metal ion exchange" so as not to imply that this subsequent step is additional. /d. Applicant respectfully disagrees and traverses the rejection for at least the following reasons.

	This argument was persuasive.   The written description rejection is withdrawn.

	Next, the remarks argue the following based on the claim amendments on pages 7-9:

lll. Claim Rejections - 35 U.S.C. §103

The Office rejects claims 24, 25, 26, and 28 under pre-AlA 35 U.S.C. 103(a) as unpatentable over Zamadics, Maggie et al. "Electron Spin Resonance and Electron Spin Echo Modulation Studies." (“Zamadics”) and evidenced by GB 201601663 and in view of US Pat.: 4544538 (“Zones”) and evidenced by US Pub.: 2004/0050249 (“Corin”) and in view of US Pub.: 2007/0134146 (“Bull”). Office Action at 4-6. Applicant respectfully disagrees and traverses the rejection for at least the following reasons.

“[O]bviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (C.C.P.A. 1974)). As stated in the M.P.E.P., “[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art.” M.P.E.P. § 2143.03 (citing In re Wilson, 424 F.2d 1382, 1385, 165 U.S.P.Q. 494, 496 (C.C.P.A. 1970)). When considering whether a claim is obvious, the Office must make “a searching comparison of the claimed invention—including all its limitations—with the teaching of the

prior art.” /n re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis added). Here,

however, the cited references fail to teach or suggest the sequence of steps recited in Applicant’s claim 24.

For example, the cited references fail to teach or suggest “subsequently, conducting a metal ion exchange with an iron or copper solution to provide a metal promoted zeolite,” after each of the previous steps. Further for example, Applicant’s as- filed specification explains that intermediate calcination is useful in lowering the amount of alkali. See, e.g., As-filed specification at [0077]. By contrast, the cited references fail to teach or suggest this intermediate calcination step prior to the metal ion exchange with an iron or copper solution.

The Office merely collects several references each separately disclosing various ion-exchange steps. The cited references however fail to teach or suggest the claimed sequence of steps. The Office fails to establish a prima facie case of obviousness at least because (1) the cited references fail to teach or suggest the claimed sequence of steps and (2) the Office provides no motivation for combining the separately disclosed ion- exchanging steps in the sequence as claimed.

The Office further cites various secondary references which the Office contends renders obvious the dependent claims. Office Action at 6,7. However, all the cited references fail to teach or suggest the sequence of steps recited in Applicant's claim 24. Accordingly, Applicants claims 24-34 are patentable over the cited references, and Applicant requests reconsideration and withdrawal of the rejection. M.P.E.P. § 2143.03.

	These remarks are respectfully contended.  The rejection treated each step of Claim 24:  
The first ion exchange step: Zones discloses this feature (see pg. 5 of the office action.
The calcination step: Zones (see pg. 5 of the office action).
Subsequent ion exchange step: Bull (see pg. 5 of the office action). More specifically, as explained in the action, para. 23 explains that prior to metal exchange (such as with copper), the sieve is treated under ammonium cation exchange to reduce the sodium levels known in the art (para. 23).  The goal is to reduce those levels down to 3wt% (para. 23).  
Last exchange with iron or copper: This is discussed in Bull in para. 23 as explained above, where Bull explains removing alkali further by ammonium exchange prior to ion-exchange of the sieve with a metal.

Respectfully,
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 30, 2022